Citation Nr: 9901793	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a groin condition.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected hiatal hernia with gastroesophageal reflux, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals, surgical repair torn 
medial head, left gastrocnemius muscle.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected status post colectomy (claimed 
as diverticulitis).

7.  Entitlement to service connection for a gum and jaw 
condition for compensation purposes and for a dental 
condition due to trauma.

8.  Entitlement to service connection for a gum and jaw 
condition for the purposes of Class II outpatient dental 
treatment.

9.  Entitlement to an increased (compensable) disability 
rating for service-connected degenerative joint disease, left 
(minor) shoulder.

10.  Entitlement to an increased (compensable) disability 
rating for service-connected bursitis, right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1964 and from June 1964 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a groin condition and for a gum and jaw condition; which 
granted service connection for bilateral hearing loss, 
assigning a 10 percent rating for that disorder; and for 
tinnitus, assigning a 10 percent rating for that disorder; 
and which granted service connection and assigned 
noncompensable ratings for all the following:  a hiatal 
hernia with gastroesophageal reflux; residuals, surgical 
repair torn medial head, left gastrocnemius muscle; 
hemorrhoids; status post colectomy (claimed as 
diverticulitis); degenerative joint disease, left (minor) 
shoulder; bursitis, right shoulder; and status post excision, 
cyst, right ear.

The veteran appealed the denial of service connection for a 
groin condition and for a gum and jaw condition and appealed 
the ratings assigned for each of the service-connected 
disorders, contending the ratings should be higher.  At a 
March 1996 personal hearing before a VA hearing officer, the 
veteran withdrew his appeal of the 10 percent rating assigned 
for service-connected tinnitus and for the noncompensable 
rating assigned for status post excision, cyst, right ear.  
In a May 1996 rating decision, the VA hearing officer granted 
an increased disability rating to 20 percent for 
service-connected bilateral hearing loss and an increased 
disability rating to 10 percent for a hiatal hernia with 
gastroesophageal reflux.

For reasons more fully explained in Part VII of the Reasons 
and Bases section of the decision below, the Board also 
considers the veterans claim for service connection for a 
gum and jaw condition, in conjunction with other 
circumstances of this case, as a claim for Class II 
outpatient dental treatment.  Cf. Mays v. Brown, 5 Vet. App. 
302, 306 (1993) (holding that veterans claim for 
service-connected disability compensation for dental 
disability raised a claim for Class I outpatient dental 
treatment).  The Board has rendered a decision on the 
veterans claim for service connection for a gum and jaw 
condition for compensation purposes and for a dental 
condition due to trauma.

However, the claim for a gum and jaw condition for the 
purposes of Class II outpatient dental treatment is addressed 
in the Remand section of this decision as are the claims for 
increased (compensable) disability ratings for degenerative 
joint disease, left (minor) shoulder; and for bursitis, right 
shoulder.

In a September 1993 statement, the veteran contended that his 
service-connected disabilities severely impair my ability 
to engage in gainful employment.  To the extent that this 
statement raises a claim for a total rating based on 
individual unemployability, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service medical records reflect that a moderate-sized 
left varicocele was shown on examination in October 1960 and 
periodically thereafter, including on examinations conducted 
in service in January 1962, July 1963, November 1963, May 
1972, March 1973, December 1981, June 1985, December 1985, 
December 1986, and on the veterans retirement examination in 
March 1993.

2.  A left varicocele exists currently.

3.  On the most recent audiometric evaluation, there was a 68 
decibel loss in the right ear with 50 percent speech 
recognition ability and a 73 decibel loss in the left ear 
with a 58 percent speech recognition ability.

4.  On the tables for rating service-connected hearing loss 
in the VA Schedule for Rating Disabilities, the level of 
hearing loss shown on the most recent audiometric evaluation 
equates to a Roman numeral VIII bilaterally which in turn 
equates to a 50 percent rating for bilateral hearing loss.

5.  Service-connected hiatal hernia with gastroesophageal 
reflux is currently manifested by epigastric pain and reflux, 
regularly, either morning or night, usually after a large 
meal, and these symptoms are controlled and relieved by 
antacids and diet and do not result in arm or shoulder pain 
or produce considerable impairment of health.

6.  Service-connected residuals, repair of the torn medial 
head of left gastrocnemius muscle, are currently manifested 
by complaints of pain, numbness and tingling in the morning 
which is relieved by massage and exercise.

7.  Service-connected hemorrhoids are currently manifested by 
complaints of pain, itching, stinging, and bleeding for which 
medication is somewhat helpful in reducing swelling and 
bleeding.

9.  Service-connected status post colectomy (claimed as 
diverticulitis) is currently manifested by complaints of 
frequent abdominal cramps and almost constant diarrhea both 
of which are relieved by antacids and diet.

10.  The veteran was treated for periodontal disease and 
gingivitis during service and these are not compensable 
disabilities under the law.

11.  No medical or dental evidence has been presented or 
secured to render plausible a claim that a current dental 
condition, including tooth loss due to extraction, was the 
result of trauma or injuries, if any, sustained to the mouth 
in service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for a left varicocele.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 
(1998).

2.  The criteria for an increased disability rating to 50 
percent, but not higher, for service-connected bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6105 (1998).

3.  The criteria for an increased disability rating for 
service-connected hiatal hernia with gastroesophageal reflux, 
currently evaluated as 10 percent disabling, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7346 (1998).

4.  The criteria for an increased (compensable) disability 
rating for service-connected residuals, surgical repair torn 
medial head, left gastrocnemius muscle have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5311 (1996) and (1998).

5.  The criteria for an increased (compensable) disability 
rating for service-connected hemorrhoids have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (1998).

6.  The criteria for an increased (compensable) disability 
rating for service-connected status post colectomy (claimed 
as diverticulitis) have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.113, 4.114, Diagnostic Codes 7346, 
7329, 7327, 7319, 7301, and 7323 (1998).

7.  Service connection is not warranted for a gum and jaw 
condition for compensation purposes and for a dental 
condition due to trauma.  38 U.S.C.A. § 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 4.149, 4.150, Diagnostic Code 9913, Note 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For A Groin Condition.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1997); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).   Establishing a well 
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93. To establish a well grounded claim for service 
connection, a claimant has the burden to submit competent 
evidence to support each element of the claim, e.g., for 
direct service connection, the existence of a current 
disability; an injury sustained or disease contracted in 
service (this element usually requires VA to obtain and 
examine the veterans service medical records which are 
ordinarily in the custody of the government); and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

In this case, service medical records reflect that the 
veteran reported in October 1960 having been kicked in the 
groin in January 1960 and having worn a scrotal support from 
that time.  A moderate-sized left varicocele was shown on 
examination in October 1960 and periodically thereafter, 
including on examinations conducted in service in January 
1962, July 1963, November 1963, May 1972, March 1973, 
December 1981, June 1985, December 1985, December 1986, and 
on the veterans retirement examination in March 1993.

Recent examination reports from 1993 and later vary in 
findings pertaining to the presence of a left varicocele.  
For example, on an August 1993 VA General Medical examination 
report, the examiner noted the veterans history of a groin 
injury during boot camp involving the left testicle which had 
resulted in a hematoma and noted that the veteran reported 
pain and swelling occasionally in the left scrotal area.  
However, on examination, the examiner noted that the 
genitalia appeared normal with normal testes, scrotum and 
penis.  Similarly, on an August 1995 outpatient report from a 
service department hospital, genitals were described on 
examination as normal including normal testicles.  On a 
December 1995 report of a visit by the veteran to a service 
department hospital emergency room complaining of left flank 
pain, the examination of the genitals was described as 
[normal] male, testicles nontender -- no masses or 
abn[ormalities] in epididymis . . . .  

However, on a March 1994 service department hospital record 
showing complaints of a prostate problem, the examination of 
the genitals showed normal male genitals, with both testes 
descended and with a left varicocele.

On a April 1996 VA examination report, the examiner noted the 
history of the groin injury and that the veteran had been 
told in the past that he had a hydrocele or varicocele of the 
left testicle.  On examination, the examiner noted that the 
testicles appeared to be of essentially normal size 
bilaterally.  There was a cystic like feel to the lower pole 
of the left side, but it was not tender and there was no 
swelling.  The diagnosis was history of testicular trauma, 
left, with possible small cyst beneath the testicle.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretarys and Courts 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  The 
veteran has the burden to bring evidence to render plausible 
the existence of the disability for which he is claiming 
service connection in order to establish a well grounded 
claim.  Until he does, the VA does not have the duty to 
assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.). 

With regard to whether the claim for service connection for a 
left varicocele is well grounded, the Board notes that the 
evidence shows that the veteran had a left varicocele in 
service and that there is conflicting evidence as to whether 
he has a left varicocele currently.  The Board concludes that 
the credibility and probative value of conflicting evidence 
is better assessed and weighed when deciding a claim on the 
merits than relied on to the veterans detriment in 
determining whether a claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993) (evidence submitted in 
support of a claim must . . . be accepted as true for the 
purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion).  Therefore, 
under the circumstances in this case, the Board concludes 
that the veterans claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The remaining question confronting the Board is why a left 
varicocele was noted on numerous examinations conducted in 
service over a period of more than thirty years but it was 
not shown on more recent examinations, particularly the two 
VA examinations conducted in August 1993 and April 1996 where 
those examiners had a history of the existence of the left 
varicocele.  Moreover, the Board notes that the varicocele 
was noted on the March 1994 service department hospital 
record which was dated between the two VA examination 
reports.  The Board must decide whether the evidence is 
sufficient to grant service connection in this case or 
whether remand is required for another examination by a 
urologist to resolve the conflicting reports in the recent 
medical examination reports.

A varicocele is a condition manifested by abnormal dilation 
of the veins of the spermatic cord, caused by incompetent 
valves in the internal spermatic vein and resulting in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position.  Stedmans Medical 
Dictionary 1907 (26th ed. 1995).  Because a varicocele is a 
condition of the spermatic cord, it is located in the veins 
above the testicle and therefore is probably unrelated to the 
small cyst beneath the testicle noted by the examiner on the 
April 1996 VA examination.  Stedmans at 1022, Plate 4: Male 
Urogenital System, Mid-Sagittal View from Left.  Moreover, 
because of its location, the Board observes that a varicocele 
may be difficult to palpate or feel on examination.

Therefore, because of the numerous times that the left 
varicocele was noted in service over the years, including on 
the retirement examination in March 1993; because it was 
noted on the March 1994 examination conducted at the service 
department hospital; because the evidence of its existence 
for more than thirty years bodes against the possibility that 
this is the type of disorder that may simply disappear; and 
because its anatomical location indicates that it may be 
easily overlooked on examination, the Board concludes that a 
current left varicocele exists currently and had its origin 
in active service.  Accordingly, remand for further 
development of the evidence is not necessary in this case and 
service connection may be granted for a left varicocele.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 
(1998).

II.  Well Grounded Claims For Increased Disability Ratings.

All of the claims for increased disability ratings discussed 
below arise because the veteran appealed the initial 
assignment of ratings by the RO in the September 1993 rating 
decision which granted service connection for certain 
disorders.  Therefore, all the claims for increased 
disability ratings for the service-connected disorders are 
well grounded claims.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  

With regard to the claims for increased disability ratings 
for the service-connected disorders discussed below, the 
Board notes that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such disorder 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

III.  Increased Disability Rating For
Service-Connected Bilateral Hearing Loss.

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  To put it simply, 
there is very little judgment involved in determining the 
rating for service-connected hearing loss.  The laws 
provisions are clear and precise.  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent rating, a 30 
percent rating is assigned; etc.  Audiometric testing results 
are dispositive evidence for a claim for an increased 
disability rating for hearing loss.  This is not to say that 
the assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85 (1998).

In this case, on an August 1993 VA audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
70
75
90
LEFT
10
40
65
65
80

These results reflect an average puretone decibel loss of 63 
in the right ear and 63 in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 90 in the left ear.  These results from the 
audiometric test translate to Roman Numerals IV and III, 
respectively, on Table VI of the rating schedule and result 
in a 10 percent rating for hearing loss under Table VIII.  
38 C.F.R. § 4.85 (1998).

On a more recent VA audiological evaluation, dated in April 
1996, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
75
90
LEFT
30
50
75
75
90

These results reflect an average puretone decibel loss of 68 
in the right ear and 73 in the left ear.  Speech audiometry 
revealed speech recognition ability of 50 percent in the 
right ear and of 58 in the left ear.  These results translate 
to a Roman Numeral VIII bilaterally on Table VI of the rating 
schedule and result in a 50 percent rating for hearing loss 
under Table VII.  38 C.F.R. § 4.85 (1998).  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1996).  With regard to the different results between the 
August 1993 audiological evaluation and the April 1996 
audiological evaluation, the Board notes that where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, the Board notes that the RO held in the May 1996 
rating decision that the results from the audiogram 
translated to a Roman Numeral V bilaterally, rather than 
VIII, on Table VI, and the RO therefore assigned a 20 percent 
rating rather than a 50 percent rating for the 
service-connected hearing loss under Table VII.  Finding no 
indication of anything wrong with the April 1996 audiological 
evaluation itself, the Board attributes the rating decision 
of the RO to an error in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85 (1998).  Accordingly, 
the Board concludes that an increased disability rating to 50 
percent, but not higher, is warranted for service-connected 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6105 (1998).

IV.  Increased Disability Rating For
Service-Connected Hiatal Hernia With Gastroesophageal Reflux.

Service medical records show that in the early 1970s the 
veteran complained of indigestion.  Barium swallows and upper 
gastrointestinal (GI) series in August 1972 and October 1974 
did not reflect a hiatal hernia.  In January 1983 the veteran 
was seen with complaints of gastric irritability which at 
that time was assessed as possible gastritis or 
gastroenteritis.  A February 1983 upper GI series showed no 
lesion in the gall bladder or upper gastrointestinal tract.  
In November 1987, an examiner noted a history of indigestion 
including persistent symptoms of gastric reflux, increased 
belching, and pain for 20 years.

An August 1988 upper GI series revealed a sliding hiatal 
hernia with gastroesophageal reflux.  In November 1988, an 
examiner noted that the veteran had been diagnosed with a 
hiatal hernia and had occasional indigestion and abdominal 
cramps which were not considered disqualifying for military 
service.  In December 1989, an examiner noted that the 
veteran had indigestion which was relieved with antacids and 
that an upper GI series had revealed a sliding hiatal hernia 
with reflux which was not considered disqualifying.

On a March 1993 separation examination, the veteran noted a 
history of frequent indigestion and the examiner noted that 
the veteran had had upper GI series with work-ups.

On an August 1993 VA examination, the examiner noted the 
history of a hiatal hernia confirmed by an upper GI series 
and diagnosed hiatal hernia.  There were no other relevant 
complaints or findings reported on this examination report.

In a September 1993 rating decision, the RO granted service 
connection for hiatal hernia with gastroesophageal reflux and 
assigned a noncompensable rating for this disorder.  On a 
September 1995 VA Form 9 substantive appeal, the veteran 
contended, with regard to the hiatal hernia, that he had 
chest, throat and stomach pain, coupled with constant 
aggravation of swallowing without clear procedures to 
alleviate the condition.

At a March 1996 hearing before a VA hearing officer, the 
veteran contended that the symptoms that he experiences 
associated with the service-connected hiatal hernia with 
gastroesophageal reflux were problems swallowing because of 
tightness in the chest and food coming back up into his mouth 
especially if he eats too late at night, eats spicy foods, or 
lies down right after eating.  He stated that he gets relief 
from antacids.  He also stated that that he controls his 
symptoms with diet and antacids and that doctors had told him 
that his condition was not serious enough to require surgical 
treatment.

On an April 1996 VA examination report, the examiner noted 
the history of a hiatal hernia with gastroesophageal reflux 
and of always having been a chronic user of antacids.  The 
examiner also noted a history of epigastric pain and reflux, 
regularly, either morning or night, usually after a large 
meal and also noted that the veteran reported that sometimes 
it seems as if food tends to stick in his esophagus but that 
he had never had an endoscopy.  The examiner diagnosed hiatal 
hernia with gastroesophageal reflux and symptoms of 
esophagitis.

In a May 1996 rating decision, the RO granted an increased 
disability rating to 10 percent.  The veterans 
service-connected hiatal hernia with gastroesophageal reflux 
is rated 10 percent disabling under the criteria in the VA 
Schedule for Rating Disabilities for evaluating the degree of 
impairment resulting from a hiatal hernia.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).  Under this criteria, 
10 percent rating is provided in cases with two or more of 
the symptoms for the 30 percent evaluation of less 
severity.  The next higher or 30 percent may be provided 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The highest or 60 percent 
rating may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (1998).

The Board notes that in this case the evidence does not show 
that the veteran manifests the severe symptoms associated 
with the highest or 60 percent rating.  Therefore, the 
remaining issue is whether the symptoms that he does 
experience are appropriately compensated by the 10 percent 
rating or whether they more nearly approximate the degree of 
impairment contemplated by the 30 percent rating.  38 C.F.R. 
§ 4.7 (1998).  In this regard, the veteran has described more 
than two symptoms associated with the 30 percent rating, 
specifically, recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation; however, these symptoms are of 
less severity than that contemplated by the 30 percent 
rating.  Moreover, although the veteran has complained of 
shoulder pain, this pain has been attributed to bursitis on 
the right and degenerative joint disease on the left.  
Because the veterans symptoms are controlled fairly well 
with antacids and diet and because service medical records 
show that these symptoms, which the veteran complained of 
periodically for more than 20 years, never disqualified him 
from the rigorous duties of military service, the Board 
concludes that the symptoms experienced are not productive of 
considerable impairment of health and that the degree of 
impairment resulting from service-connected hiatal hernia 
with gastroesophageal reflux does not more nearly approximate 
the degree of impairment contemplated by the next higher or 
30 percent rating.  Accordingly, the Board concludes that the 
claim for an increased disability rating must be denied.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (1998).

V.  Increased (Compensable) Disability Rating For
Service-Connected Residuals, Surgical Repair Torn Medial 
Head,
Left Gastrocnemius Muscle.

Service medical records show that in March 1984 the veteran 
was seen with a bulge in his left calf since 1981.  He 
reported that he had pulled his calf muscle during a 
racquetball game and that it was sore after running a great 
distance with ankle swelling.  Objective findings were of a 
left calf with bulge, nontender, with full range of motion of 
ankle, sensory and motor intact.  The assessment was probable 
gastrocnemius strain/tear.  In April 1984, the veteran was 
seen for an orthopedic consultation in which the examiner 
noted that the veteran had an obvious partial tear of the 
gastro-soleus complex on the left and that the veteran opted 
to try for surgical repair.  Later that month, the surgical 
repair was accomplished; the retracted left gastrocnemius 
muscle was released from its scar tissue and advanced and 
repaired.  Postoperatively, the leg was cast with a long leg 
cast and the postoperative course was unremarkable.

In late April, the veteran was seen for follow-up of the 
repair of the torn muscle.  The veteran reported that he had 
no complaints and was not taking even aspirin.  In early May, 
when the veteran was four weeks status post surgical repair, 
it was noted that his wound was completely healed.  A new 
cast was applied which was to be removed in three weeks, and 
the veteran was advised to obtain a one inch heel 
modification for his right shoe to wear when the cast was 
removed.  In late May, when the veteran was seven weeks 
status post surgical repair, the veteran complained of 
decreased range of motion and decreased strength.  The goals 
were to increase range of motion and strength through 
exercise.  

In mid-June, an examiner noted that the veteran was nine 
weeks status post surgical repair of the torn medial head of 
the gastrocnemius muscle and that his wound had healed 
beautifully.  The veteran had been walking on a 1 inch heel 
lift and was now walking without any difficulty on a ½ inch 
heel lift.  He was started on gentle heel cord exercises.

By October 1984, an examiner noted that the veteran stated 
that mostly for business reasons he had been unable to adhere 
to his exercise routine.  However, he denied any complaints 
referable to his left calf, only occasionally noting some 
very mild paresthesia on the plantar aspect of his left foot.  
He had not been using a heel lift since June 1984.  
Examination revealed a nontender, noninflamed well healed 
incision along the medial aspect of his left gastrocnemius.  
Calf girths were symmetrical bilaterally.  There was equal 
and symmetrical dorsiflexion of the ankle and apparent equal 
strength in the left gastrocnemius as compared to the right.  
The veteran was able to toe walk and heel walk without 
difficulty.  The doctors impression was excellent progress 
status post surgical repair of torn medial head, left 
gastrocnemius muscle.  The veteran was instructed to return 
to the clinic only as needed and advised to continue his 
exercises.

There were no further complaints or findings relevant to the 
calf injury or surgical treatment for the remainder of 
service except that a history of the surgery was noted on the 
March 1993 separation examination report and next to the 
history the examiner noted NCD, meaning, not considered 
disqualifying.  

In a July 1993 rating decision, the RO granted service 
connection for residuals, surgical repair, torn medial head 
left gastrocnemius muscle and assigned a noncompensable 
rating for the residuals.  On an August 1993 VA examination 
report, the examiner noted the history of torn gastrocnemius 
muscles while playing racquetball and that the veteran 
occasionally had pains at the calf muscles.  The examiner 
diagnosed history of muscle strain of the calf muscles.  The 
RO continued the noncompensable rating in a September 1993 
rating decision and notified the veteran of this decision in 
a November 1993 letter.

In his November 1994 notice of disagreement, the veteran 
stated with regard to the assignment of the noncompensable 
rating, Weakens left leg, painful, causes noticeable limp 
and must be stretched after any period of sitting or resting 
prior to walking.  In June 1995, the RO continued the 
noncompensable evaluation.  At a March 1996 personal hearing 
before a VA hearing officer, the veteran testified that, 
besides just being painful, his leg required exercise when he 
got out of bed in the morning to get it moving again 
because it just, it dont want to work first thing in the 
morning.  He also stated that he had numbness and tingling 
[b]ut I just sit there, I can massage that sucker a little 
bit and you know, move the foot, and pretty, pretty soon its 
pretty much back to normal.  He also stated,

Now there is a little bit of problem with 
the walking, and uh, I, I now wear shoes 
that have an elevator mechanism built in 
to them to correct for part of the 
problem of walking, and uh, its like I 
guess one foot doesnt extend quite as 
far as the other one or whatever, but 
anyway, you know I can get around pretty 
good and stuff like that . . . .

The veteran also stated that running and jogging were out 
of the question.  The veteran acknowledged that the surgery 
in service had been successful:  [T]he guy did a superb job 
of putting that sucker back together.  He stated that 
exercise relieved the pain in his leg and that he exercised 
it absolutely every morning and then his leg was okay for 
the rest of the day as long as Im up you know, walking 
around or something.

On an April 1996 examination report, the examiner reported 
the history of a torn gastrocnemius muscle of the left leg in 
service and subsequent surgical repair in 1984.  The examiner 
also noted that the veteran reported that [h]e still has 
occasional pain in this area but is able to do just about 
anything he wants without worrying about this.  On 
objective examination, the examiner noted a 12 inch scar at 
the base of the left lower extremity from just below the knee 
to just above the ankle.  It was well healed and there were 
no abnormalities about it.  With regard to functional 
effects, the examiner noted that the gastrocnemius muscle on 
the left seems to have a normal consistency and use; no 
abnormalities are noted.  The diagnosis was history of tear 
and subsequent repair of the left gastrocnemius muscle.

In a May 1996 rating decision, the RO continued the 
noncompensable evaluation for service-connected residuals, 
repair torn medial head of left gastrocnemius muscle.

The service-connected residuals, repair torn medial head of 
left gastrocnemius muscle is rated under the criteria for 
evaluating a muscle injury to Muscle Group XI, which includes 
the muscles of the calf (gastrocnemius and soleus).  
38 C.F.R. § 4.73, Diagnostic Code 5311 (1998).  The Board 
notes that the criteria for evaluating injuries to Muscle 
Groups were revised since the RO rated the veteran in May 
1996.  However, these revisions resulted in slight 
modifications and rearrangement of the criteria rather than 
significant substantive changes in the criteria that might 
affect the outcome in this case.  Compare 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5311 (1996), with 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5311 (1997).  Therefore, the Board 
concludes that remand is not warranted for the ROs review of 
the claim under the revised criteria in this case.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim); but see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  The RO provided the 
old criteria to the veteran in the July 1995 statement of the 
case.  Therefore, the Board concludes that the veteran will 
not be prejudiced by the Boards review of his claim on 
appeal because due process requirements have been met.  VA 
O.G.C. Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the criteria for evaluating disabilities resulting from 
injury to Muscle Group XI, a noncompensable disability rating 
is assigned for a slight residual disability; a 10 percent 
rating for a moderate residual disability; a 20 percent 
rating for a moderately severe residual disability; and a 30 
percent rating for a severe residual disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (1998).  The type of disability 
contemplated by the terms slight, moderate, etc., is 
set forth in detail in section 4.56 of the regulations:

(1)  Slight disability of muscles.

(i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2)  Moderate disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3)  Moderately severe disability of 
muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4)  Severe disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. . . .  

38 C.F.R. § 4.56(d) (1998).  The cardinal signs or symptoms 
of muscle disability as defined in subsection (c) of section 
4.56 are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (1998).  

The old criteria, as noted above, was quite similar and 
provided that the type of injury causing slight 
(insignificant) disability of muscles was a simple wound of 
muscle without debridement, infection or effects of 
laceration.  The history and complaint included service 
department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
(Cardinal or principal symptoms included weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement.  
38 C.F.R. § 4.50 (1996)).  Objective findings of slight 
disability included minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).

The type of injury noted by the old criteria as causing 
moderate disability of muscles included a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
History and complaint included evidence of hospitalization 
for treatment of the wound, and objective findings included 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1996).

The type of injury noted by the regulation as causing 
moderate severe disability of muscles included a through 
and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  History and 
complaint included evidence of hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade and consistent complaint of cardinal symptoms of muscle 
wounds.  Objective findings included entrance and (if 
present) exit scars relatively large and so situated as to 
indicate track of missile through important muscle groups, 
indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side, and 
marked or moderately severe loss of strength and endurance of 
muscle groups involved.  38 C.F.R. § 4.56(c) (1996).

The type of injury noted by the regulation as causing 
severe disability of muscles included a through and 
through or deep penetrating wound due to high velocity 
missile or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering of 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  History and complaint included evidence 
as under that for moderately severe in aggravated form.  
Objective findings included extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile; x-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; 
palpation showing moderate or extensive loss of deep fascia 
or of muscle substance; soft or flabby muscles in wound area; 
muscles do not swell and harden normally in contraction; 
tests of strength or endurance compared with sound side or of 
coordinated movements show positive evidence of severe 
impairment of function..  38 C.F.R. § 4.56(d) (1996).

The Board notes that the evidence in this case does not show 
a muscle injury of such severity comparable to that 
envisioned by either the old or new criteria for a 
moderately severe or severe rating.  First, the 
veteran did not undergo a prolonged period of hospitalization 
but rather was admitted on April 10, 1984, and discharged on 
April 13, 1984, the second postoperative day.  Second, the 
veteran has never exhibited the symptoms noted in the 
criteria for moderately severe or severe muscle injuries such 
as moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue or extensive ragged, depressed, and adherent 
scars of skin or intermuscular trauma or palpation 
showing moderate or extensive loss of deep fascia or of 
muscle substance; soft or flabby muscles in wound area.  
Thus, the remaining issue in the case is whether the veteran 
is appropriately rated as having slight residuals from 
his service-connected residuals, repair torn medial head of 
left gastrocnemius muscle, or whether the residuals more 
nearly approximate those contemplated as moderate.  

In this regard, the Board notes that there is no evidence in 
this case of some or moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of loss 
of power or lowered threshold of fatigue or of definite 
weakness or fatigue.  Rather, the veterans torn calf 
muscle was comparable to a simple wound of muscle.  
Concerning this the Board notes that he did not seek 
treatment for the injury for nearly three years after 
sustaining it.  Moreover, as is in accordance with the old 
and new criteria for slight residuals of a muscle wound 
or injury, service medical records show brief treatment and 
return to duty and healing with good functional 
results.  In this regard, the Board notes that nine weeks 
after surgical repair of the torn medial head of the 
gastrocnemius muscle an examiner noted that his wound had 
healed beautifully and that he was walking without any 
difficulty.  Furthermore, recent VA examiners have found a 
well healed scar with no abnormalities about it and, with 
regard to functional effects, that the gastrocnemius muscle 
on the left seems to have a normal consistency and use; no 
abnormalities are noted.  Therefore, in accord with the 
criteria for slight residuals, there is [n]o evidence 
of fascial defect, atrophy, or impaired tonus and no 
impairment of function.

The service-connected residuals, repair torn medial head of 
left gastrocnemius muscle, are currently manifested, as shown 
by the veterans statements and testimony, by complaints of 
pain, numbness and tingling in the morning which is relieved 
by massage and exercise.  For the reasons and bases noted 
above, the Board concludes that the service-connected 
residuals, repair torn medial head of left gastrocnemius 
muscle, are adequately rated as slight under the rating 
criteria and do not more nearly approximate the next higher 
or 10 percent rating for a moderate disability.  
38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (1996) and 
(1998).  

VI.  Increased (Compensable) Disability Rating For
Service-Connected Hemorrhoids.

Service medical records show that in July 1989 the veteran 
was seen for complaints of hemorrhoids.  A rectal examination 
showed no evidence of fissures or internal hemorrhoids but 
the assessment was external hemorrhoids.  In December 1989, a 
proctology examination was negative except for mild internal 
hemorrhoids.  On separation examination in March 1993, the 
examination noted external hemorrhoidal tags which were not 
considered disqualifying.

In a July 1993 rating decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
rating.  On an August 1993 VA examination, there were no 
complaints or findings pertaining to hemorrhoids.  The RO 
continued the noncompensable rating in a September 1993 
rating decision and the veteran was notified in November 
1993.

On a February 1994 rectal examination at a naval hospital, no 
hemorrhoids were noted.  On a March 1994 examination report 
from a naval hospital, the examiner noted normal tone on 
rectal examination and two skin tags.

In his November 1994 notice of disagreement, the veteran 
stated that he was not examined for hemorrhoids, asked about 
hemorrhoids, or given the opportunity to state anything about 
his physical condition during his brief VA examination.  In 
June 1995, the RO continued the noncompensable rating for 
hemorrhoids and a statement of the case was issued in July 
1995.  On his September 1995 VA Form 9 substantive appeal, 
the veteran stated that persistent itching, burning and 
bleeding - and requirement for consistent medication warrant 
greater consideration.

On an August 1995 examination report from a Naval hospital, 
the examiner noted hemorrhoids on rectal examination.  On a 
September 1995 examination, the examiner noted on rectal 
examination, Anus with posterior hemorrhoid which was 
tender to palpation.  No masses were felt on the rectal 
examination.  The assessment was hemorrhoids and the plan 
included rectal suppositories and ointment.  On another 
rectal examination in October 1995, the examiner noted that 
there were no fissures.  There was a soft external 
hemorrhoid.  There was a very tender anal canal with palpable 
internal hemorrhoids, nonprolapsing.  The assessment was 
chronic hemorrhoids, refractory to medical management.  The 
plan was to continue current care and to refer to the surgery 
clinic for a proctology consultation for possible treatment 
possibilities.  On the October 1995 proctology consultation 
it was noted that the veteran had moderate hemorrhoids 
[times] 20 years, worsening despite maximal medical 
management.  On examination, several skin tags were noted and 
Grade II-III hemorrhoidal disease was noted externally.  
Rigid scope to 30 centimeters was normal.  The assessment was 
Grade II-III hemorrhoids not amenable to banding.  The plan 
was to observe and treat the hemorrhoids conservatively and 
the veteran was to return to the clinic when ready for 
hemorrhoidectomy.  On a December 1995 rectal examination, 
external hemorrhoids were noted.  There were no masses.

The veteran testified at a March 1996 personal hearing that 
his hemorrhoids were manifested by burning and bleeding.  He 
stated that doctors had offered to schedule me for an 
appointment for surgery, meaning a hemorrhoidectomy but 
that [s]o far I havent done that.  He stated that he 
used the suppositories and ointments and that [i]ts kind 
of hard to say whether those treatments helped but that 
maybe you know it has reduced some of the swelling.  He 
also testified, I havent had the bleeding like I had you 
know for quite a while.

On an April 1996 VA examination report, the examiner noted 
the history of hemorrhoids with pain, itching, stinging, and 
some bleeding in the past and of an endoscopy having been 
performed that was negative except for hemorrhoids.  On 
examination, hemorrhoids were noted.  The diagnosis was 
hemorrhoids.

Hemorrhoids, external or internal are evaluated based on 
criteria provided under Diagnostic Code 7336, which provides 
a noncompensable rating for mild or moderate hemorrhoids.  
The next higher or 10 percent rating is provided for large or 
thrombotic, irreducible, hemorrhoids with excessive redundant 
tissue, 
evidencing frequent recurrences.  The highest or 20 percent 
rating is provided for hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures.  

In this case, the evidence of record, specifically, the 
several reports of rectal examinations, has never 
demonstrated the presence of large or thrombotic, 
irreducible, hemorrhoids with excessive redundant tissue or 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  Rather, the service-connected 
hemorrhoids are currently manifested by complaints of pain, 
itching, stinging, and bleeding for which medication is 
somewhat helpful in reducing the swelling and bleeding.  
Accordingly, the Board concludes that the degree of 
impairment resulting from service-connected hemorrhoids is 
appropriately rated as noncompensable for mild or moderate 
hemorrhoids and does not more nearly approximate the next 
higher or 10 percent rating for large or thrombotic 
hemorrhoids.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(1998).


VII.  Increased (Compensable) Disability Rating For
Service-Connected Status Post Colectomy (Claimed As 
Diverticulitis).

Service medical records show that in July 1987 the veteran 
awoke with acute onset of periumbilical pain that quickly 
localized in the right lower quadrant.  He treated himself 
with Tums, Rolaids, and Maalox and remained active through 
the entire episode.  The next day, July 3, 1987, he was 
admitted to the hospital and, after examination, was taken to 
the operating room where it was revealed that he had a large 
cecal diverticulum that was perforated.  A right partial 
colectomy with anastomosis of the ileum to the ascending 
colon was performed.  A pathological report from a tissue 
examination of the cecum, ascending colon, appendix, and 
terminal ileum showed a microscopic diagnosis of 
diverticulosis and diverticulitis of cecum.  The appendix and 
terminal ileum were microscopically unremarkable.

The veteran recovered from the surgery and was discharged on 
July 7, 1987.  He was seen on follow-up visits at the 
surgical clinic in July and August and notes from these 
visits show that he was feeling well with no complaints of 
abdominal pain or discomfort and with daily bowel movements 
without difficulty.  He was returned to full duty on August 
17, 1987.

Examiners noted the history of the colectomy on other reports 
for the remainder of service but few complaints or findings 
were attributed to it.  For example, a September 1987 
notation by an examiner showed that the veteran was seen with 
complaints of a fever and chills since the previous Saturday.  
The examiner noted that the veteran was post surgery for 
a perforated cecal diverticulum - normal bowel.  The 
examiner also noted that the veteran reported that he had had 
diarrhea last Tues/Wed last week but it cleared up.  The 
assessment was viral syndrome.  In November 1988, the veteran 
indicated by checking a box on an Officer Physical 
Examination Form that he had diarrhea seldom.  The 
examiner noted that he had a colectomy the year before and 
now has loose stools, but normal frequency.  Similarly, 
on a July 1989 examination, the veteran reported episodes of 
diarrhea which he considered normal since being treated for 
the perforated cecal diverticulum.  The examination was 
grossly normal except for hemorrhoids.  On the March 1993 
separation examination, the examiner noted the history of the 
colectomy and that there was no significant sequelae 
associated with it and that it was not considered 
disqualifying.

In a July 1993 rating decision, the RO granted service 
connection for status post colectomy and assigned a 
noncompensable rating for it.  On an August 1993 VA 
examination, the veteran gave the doctor a history of having 
had diverticulitis with severe abdominal pains for which he 
underwent a resection of a small segment of the large 
intestine in July 1987.  The doctor diagnosed history of 
diverticulitis and status post resection of segment of large 
intestine.  In a September 1993 rating decision, the RO 
continued the noncompensable rating and the veteran was 
notified in November 1993.

In his November 1994 notice of disagreement, the veteran 
stated, I continue [to] suffer with cramping and almost 
constant diarhhea (sic).  In a June 1995 rating decision, 
the RO continued the noncompensable rating and a statement of 
the case was issued in July 1995.  On the September 1995 VA 
Form 9 substantive appeal, the veteran contended, pain 
discomfort, tenderness and almost constant diarrhea warrant 
greater consideration.

At a March 1996 personal hearing, the veteran testified as 
follows as to the symptoms he associated with the 
service-connected colectomy:

Representative:  Okay, moving on to the 
next issue of status post colectomy 
claimed as diverticulitis.  What problems 
have you been having with that condition?

Veteran:  Well, thats not totally 
different from what it was for a long 
time when I was in the service, and I had 
you know a section of the intestines was 
actually removed because it was, I guess 
when they call it perforated, it had 
holes in it or whatever, and what.  I 
take antacid, uh I take this almost 
daily, to try to cut down on the acidity 
which you know reduces the pain number 
one, and cramps.  I have cramps all the 
time.  I talked to the doctor about it.  
I say hey, you know thats just where 
they took the muscles, or the nerves 
failed to connect back up again.  And uh.

Representative:  You have a sensation 
from that that occurs from the nerves 
not.

Veteran:  Oh yeah, yeah.

Representative:  And what does that feel 
like?

Veteran:  Well, actually like a stomach 
cramp, and sometimes you know it can be 
quite painful.

Representative:  How frequently does that 
occur?

Veteran:  I had two this morning coming 
across the causeway.

The veteran also stated that he had talked to doctors at the 
Family Practice Clinic at the Naval Hospital in Pensacola 
about the cramps and they had advised him to try to keep 
something on my stomach, dont get nervous and excited, and 
to take antacids.  He also testified that he had almost, 
its almost constant diarrhea and that he generally had 
about two bowel movements a day.  He stated that the diarrhea 
was controlled by eating you know a lot of bulk and stuff 
like that.  When asked about whether his weight had been 
relatively stable or whether it fluctuated or whether he had 
lost weight or gained weight, he testified as follows:

Unfortunately its been relatively 
stable.  A little on the high side, you 
know, run about 190 and 195, and I would, 
I would like to get it a little lower 
than that, but uh, because of the 
problems you know that I have stated, I 
do need to eat you know regularly, and 
because of the anti-inflammatory medicine 
that I have to take, you know . . . that 
stuff is you know, its also extremely 
difficu . . . hard on your stomach, so I 
have had to eat to keep it down from 
that.

When asked if the antacids helped the condition, the veteran 
answered that they did.

On an April 1996 VA examination report, the examiner noted 
the history of the colectomy in service as follows:

In July, 1987, he developed right lower 
quadrant pain; initially it was thought 
this might be appendicitis but 
exploratory laparoscopy was decided upon.  
He was found to have a perforated cecal 
diverticulum and had surgical removal of 
a part of the cecum.  He does not know of 
any other diverticula but he was told he 
would probably have some diarrhea after 
this operation, and he has.

The diagnosis was postop status, removal of a portion of 
cecum with ruptured diverticulum.

The veterans service-connected status post colectomy 
(claimed as diverticulitis) is evaluated under Diagnostic 
Code 7329 for rating the degree of impairment resulting from 
a resection of the large intestine.  Under that criteria, a 
10 percent rating is provided for slight symptoms, a 20 
percent rating for moderate symptoms, and a 40 percent rating 
for severe symptoms, objective supported by examination 
findings.  38 C.F.R. § 4.114, Diagnostic Code 7329 (1998).

With regard to the service-connected status post colectomy 
(claimed as diverticulitis) and the service-connected hiatal 
hernia with gastroesophageal reflux rated under Diagnostic 
Code 7346, the Board notes that the provisions of section 
4.113 and the introductory note to section 4.114 are also 
relevant.


§ 4.113  Coexisting abdominal conditions.

There are diseases of the digestive 
system, particularly within the abdomen, 
which, while differing in the site of 
pathology, produce a common disability 
picture characterized in the main by 
varying degrees of abdominal distress or 
pain, anemia and disturbances in 
nutrition.  Consequently, certain 
coexisting diseases in this area . . . do 
not lend themselves to distinct and 
separate disability evaluations without 
violating the fundamental principle 
relating to pyramiding as outlined in 
§ 4.14.

38 C.F.R. § 4.113 (1998).  The introductory note to section 
4.114 provides that ratings under certain diagnostic codes 
will not be combined with each other but rather [a] 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (1998).  The diagnostic codes for hiatal hernia 
(7346) and for resection of the large intestine (7329) are 
included among those for which separate ratings may not be 
assigned.

Therefore, since the veteran already has a compensable rating 
for the symptomatology attributed to the service-connected 
hiatal hernia, he may not be provided a separate compensable 
rating for symptomatology resulting from the 
service-connected status post colectomy (claimed as 
diverticulitis).  However, the Board will consider the 
symptomatology associated with the service-connected 
colectomy, along with that associated with the 
service-connected hiatal hernia, and see if a rating higher 
than 10 percent is warranted under any applicable criteria 
for rating digestive disorders.

The veteran claims that the symptoms associated with the 
service-connected colectomy are frequent cramps and almost 
constant diarrhea.  He states that both are relieved by 
antacids and diet.  The Board notes that he is already 
compensated for epigastric abdominal pain under the criteria 
for rating the hiatal hernia.  With regard to the complaints 
of almost constant diarrhea, the Board notes that, as with 
the complaints of frequent cramping, the veteran has been 
seen frequently at the Family Practice Clinic at the Naval 
Hospital in Pensacola in recent years and, although he 
testified at the personal hearing in March 1996 that he 
talked with doctors there about the abdominal cramps, those 
records are in the claims file and the notations of the 
doctors at that clinic contain few references to abdominal 
cramping and no notes about diarrhea, despite the reports of 
several rectal examinations and recorded histories of bowel 
function with regard to complaints of hemorrhoids.  For 
example, one notation dated in February 1994 shows that the 
veteran was seen for complaints of some abd[ominal] pain 
last week and decreased urination but he denied any nausea, 
vomiting, or bowel changes.  There were no complaints of 
diarrhea.  Rectal examination reveal soft brown stool.  The 
assessment was questionable prostatitis.  

Moreover, there were few complaints of cramping or diarrhea 
in service in the years following the 1987 colectomy and when 
the veteran did report them, they were not considered serious 
enough to disqualify him from military service.  In addition, 
he testified at the personal hearing that he had about two 
bowel movements a day which is not consistent with his 
statement of constant diarrhea.  Finally, as he indicated 
in his testimony at the March 1996 hearing, he has no 
symptoms associated with severe, constant diarrhea, such as 
weight loss, and the evidence of record does not otherwise 
show more than a slight impairment to health such as that 
contemplated by ratings higher than 10 percent under the 
criteria for hiatal hernia, resection of the large intestine, 
or diverticulitis, the latter which may be rated under the 
criteria for irritable colon syndrome, peritoneal adhesions, 
or ulcerative colitis, depending upon the predominant 
disability picture.  See 38 C.F.R. §§ 4.112, 4.114, 
Diagnostic Codes 7346, 7329, 7327, 7319, 7301, and 7323 
(1998).  For example, under the criteria for irritable bowel 
syndrome, a 10 percent rating is assigned for a moderate 
degree of disability with frequent episodes of bowel 
disturbance with abdominal distress and the next higher or 30 
percent rating may be assigned for a severe disability with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1998).

Because the veterans complaints of frequent abdominal cramps 
and almost constant diarrhea are not supported by the history 
provided to examiners in the numerous medical reports of 
record; because abdominal pain is already compensated by the 
10 percent rating assigned for the disability associated with 
service-connected hiatal hernia; because complaints of 
almost constant diarrhea are not shown by the medical 
evidence of record to have resulted in weight loss or to have 
contributed sufficiently in any other way to the slight 
degree of impairment to health already compensated by the 10 
percent rating assigned for the disability associated with 
service-connected hiatal hernia; and because both the 
abdominal cramping and diarrhea are relieved by antacids and 
diet, the Board concludes that the 10 percent rating assigned 
adequately compensates the predominant disability picture in 
this case and elevation to a higher evaluation is not 
warranted because the severity of the overall disability does 
not warrant such elevation under any relevant criteria.  
38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 7346, 7329, 7327, 
7319, 7301, and 7323 (1998).

VIII.  Service Connection For A Gum And Jaw Condition
For Compensation Purposes And For A Dental Condition Due To 
Trauma.

Service dental records show that on the January 1960 
enlistment examination report the veteran was not shown to 
have any missing teeth and to have moderate dental caries 
which were not considered disqualifying.  The veteran 
answered no to having or having ever had severe tooth or 
gum trouble on the report of medical history.  The dental 
records show that the veteran began treatment for periodontal 
disease at least as early as 1984 with a history at that time 
of treatment since 1977.  In 1984, it was noted that the 
veteran had generalized moderate to severe periodontitis and 
the remaining maxillary teeth had small caries and small root 
structure with advanced to severe periodontitis.  It was 
noted that the veteran desired to retain maxillary teeth as 
long as possible and did not desire periodontal surgery in 
the maxillary arch but did agree to have surgical correction 
of remaining mandibular teeth.

In December 1989, the veteran was seen for an annual 
recall and had no complaints.  The assessment was # 6, 
11, 22, 27 abutment teeth - no caries or perio disease.  No 
treatment was indicated.  A notation in April 1990 showed an 
assessment of trauma from occlusion/chronic perio/endo.  
In April 1991, it was noted that the veteran was partially 
edentulous with overdenture abutments.  It was also noted 
that tooth # 27 had undergone periodontal surgery and had 
been grafted with freeze dried bone in February 1991.  On an 
April 1992 annual examination, the periodontal diagnosis was 
localized moderate periodontitis around # 11 and 27 
overdenture abutments.  On the March 1993 separation 
examination report, the examiner noted a history of 
gingivitis and noted that the veteran reported being under 
the care of a dental officer.  It was noted that his dental 
condition was not considered disqualifying and that he was 
dentally qualified for discharge from service.  It was noted 
under Item 44, pertaining to Dental, that the veteran was 
missing most of his teeth and had full upper and full lower 
overdentures.

In his original claim for service connection received by the 
RO in May 1993, the veteran claimed service connection for 
Disease of gums and jaw bone causing deterioration - 
5/75.  In early July 1993, the RO received a statement from 
the veteran in which he provided in pertinent part,

Im assuming my initial claim included 
the need for dental care -- please refer 
to DD 214.  I was receiving and required 
further treatment when I was released 
from active duty.

On the DD Form 214, Item 17, it stated, Member was provided 
complete dental examination and all appropriate dental 
services and treatment within 90 days prior to separation, 
after which a box was checked no. 

In a July 1993 rating decision, the RO denied service 
connection for gum and jaw disease.  On an August 1993 VA 
General Medical examination report, the examiner noted a 
history of right jaw reconstruction with bone grafting and 
chronic gingival problems.  The examiner noted that the 
veteran wore upper and lower dentures.  The examiner stated, 
At this time, there is no gross pathology I can detect in 
the gums.  See Dental Consultation.  An August 1993 Dental 
Examination worksheet is in the claims file.  Under 
Narrative -- A.  Medical History the examiner wrote 
negative.  Under B.  Subjective Complaints and C.  
Objective Findings, the examiner did not write anything.  
Under Disability effect on everyday activities, the 
examiner wrote none.  Under Ancillary problems as a 
result of the dental condition, the examiner wrote 
none.  Under Diagnosis, the examiner wrote what 
appears to be, P[atien]t has satisfactory overdentures.

In a September 1993 rating decision, the RO continued the 
denial of service connection for gum and jaw disease and 
notified the veteran in November 1993.  In his November 1994 
notice of disagreement, the veteran stated that he had not 
been able to receive dental care with VA and was told that he 
was turned down because I had not established a claim with 
the VA.  He stated that he still had problems resulting 
from trauma to the mouth, teeth and jaw bones which has cost 
me most of my teeth and re-occurring pain and infection.  
In June 1995, the RO continued the denial of service 
connection for gum and jaw disease, noting that gingivitis is 
not considered a disease entity and is not ratable under 
section 3.382(c) and that infrequent episodes of short 
duration of periodontal disease shown in service records is 
considered acute and transitory with no permanent residuals 
and may not be service-connected under section 3.382(c).  A 
statement of the case was issued in July 1995.

On his November 1994 VA Form 9 substantive appeal, the 
veteran stated:

[M]y service dental records clearly 
indicate chronic periodontal disease -- 
severe to the point where I underwent 
oral surgery - several times - for 
treatment.  Chronic and consistent 
history of gingivitis.  Most of my teeth 
were removed as the result of a traumatic 
blow to the mouth.  My service dental 
records also indicate that I had bone 
implants in the lower jaw bone - a 
measure that had to be taken to provide 
mending, strengthening and build up of 
the lower jaw - to facilitate dentures.  
Six attached appointment letters from the 
VA Outpatient Clinic (from August 1993 to 
January 1994) indicate the ongoing need 
for continued dental care and treatment - 
however, these appointments with the VA 
do not reflect the surgery and treatments 
I have received since my separation from 
active duty.

At the March 1996 personal hearing, the veteran testified 
that he received trauma to his mouth during service, first, 
early on as a boxer which resulted in teeth being loosened 
up and ultimately extracted and, second, later on when 
he was hit in the mouth by a racquetball racquet.  With 
regard to the latter injury, he stated that he reported to 
the dentist immediately and that he does not recall what was 
done but that an extraction was done probably two years 
later.  He also stated that he was treated for gingivitis 
and periodontitis in service.

The veteran also stated, with regard to VA dental treatment, 
that he did not know whether he had been turned down for VA 
treatment or not but that the VA had begun treating him after 
service and was in the process of making a denture right 
after he was discharged and then he got an infection and the 
VA dentist told him he would have to go someplace else to get 
that treated.  He then returned to the Navy for treatment and 
he was treated at the Navy for a time until the Navy told him 
that it could no longer treat him and that he should find a 
civilian dentist.  The veteran stated that he did find a 
civilian dentist after that.

In a May 1996 rating decision, the RO continued the denial of 
service connection for gum and jaw disease, noting in 
pertinent part as follows:  

For considering service connection of a 
dental disability, it is noted under the 
provisions of 38 C.F.R. § 4.149 that 
treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea) 
and Vincents stomatitis are not 
disabling conditions and may not be 
considered service connected solely for 
the purpose of determining entitlement to 
dental examinations or outpatient dental 
treatment.  Furthermore, under the 
Diagnostic Code 9913 for loss of teeth, 
there is a note which indicates that 
those ratings would apply only to bone 
loss through trauma or disease such as 
osteomyelitis, and not to the loss of the 
alveolar process as a result of 
periodontal disease, since such loss is 
not considered disabling.  As such, the 
veterans claim for the jaw/gum condition 
cannot be recognized for service 
connected benefits.

Rating Decision, May 24, 1996 (Italics added).  The same 
paragraph was included in a May 1996 supplemental statement 
of the case.

The Board notes first that the veterans May 1993 original 
claim and his subsequent July 1993 statement to the RO 
clearly constitute not only a claim for service connection 
for a gum and jaw disease but also a claim for VA outpatient 
dental treatment.  In this regard, the Board observes that 
service connection may be granted for dental conditions, some 
of which are compensable and some of which are 
noncompensable, and a veteran who has been granted service 
connection for a noncompensable condition may be eligible for 
VA outpatient dental benefits.  See 38 U.S.C.A. § 1712 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.150 (1998).  For example, 
if certain conditions are met, VA outpatient treatment may be 
authorized in the case of a service-connected noncompensable 
dental disability, for the one-time correction of the 
service-connected noncompensable condition.  38 C.F.R. 
§ 17.161 (b)(1)(i) (1998).

Second, the Board notes that, although the RO characterized 
the claim simply as one for service connection for a gum and 
jaw condition, it appears from the text of the rating 
decisions that the RO adjudicated and denied the following 
three issues:  (1) service connection for gingivitis and 
periodontal disease for compensation purposes; (2) service 
connection for loss of teeth due to trauma; (3) and service 
connection for a gum and jaw condition for the purposes of 
Class II outpatient dental treatment.

However, the RO misquoted a portion of a regulation 
pertaining to the third issue noted above.  Specifically, the 
RO quoted section 4.149 in the May 1996 rating decision and 
supplemental statement of the case as stating that the 
regulation provides that certain disabilities, such as 
replaceable missing teeth and periodontal disease, may not 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment, when actually the regulation does not 
contain the word not but rather states that those 
disabilities may be considered service connected solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment.  For this reason and other 
reasons discussed in more detail in the Remand section below, 
the Board has decided to separate this part of the veterans 
claim for dental benefits and remand it for further 
development and consideration by the RO.

However, for the reasons and bases which follow, the Board is 
in agreement with the RO that service connection for a gum 
and jaw condition for compensation purposes and for a dental 
condition due to trauma is not warranted in this case.  
First, as noted above, the dental records show that the gum 
and jaw disease for which the veteran was treated in 
service was periodontal disease and gingivitis which are not 
disabling conditions for the purpose of VA compensation 
benefits and teeth lost due to these disorders are not 
compensable (although service connection may established for 
them as noncompensable service-connected dental conditions) 
solely for the purpose of VA Class II outpatient dental 
treatment).  38 C.F.R. § 4.149, 4.150 Diagnostic Code 9913, 
Note (1998).  Second, the veteran testified that these were 
the diseases that he was treated for in service and no 
medical or dental evidence has been presented or secured to 
render plausible the existence of any other dental disease.  
Therefore, the Board notes that service connection for gum 
and jaw disease for the purpose of VA compensation benefits 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

With regard to the allegations made by the veteran that at 
least some of his teeth were lost in service due to the 
trauma of being hit in the mouth, first in boxing matches and 
later while playing racquetball, rather than because of 
periodontal disease, the Board notes that no evidence has 
been presented or secured to show that the veteran ever 
sustained a blow to the mouth in service of such severity as 
to loosen the teeth and thereby warrant later extraction of 
the teeth as the veteran testified.  Even presuming that the 
veterans allegation constitutes lay evidence that such 
injuries occurred and that that lay evidence must be presumed 
true for the purpose of establishing a well grounded claim 
for a dental condition due to trauma, the Board notes that no 
medical or dental evidence has been presented or secured to 
render plausible that tooth extractions in service were 
necessitated by trauma rather than by disease, a matter which 
lay evidence is not competent to support but which requires 
medical or dental evidence for its support.  King v. Brown, 
5 Vet. App. 19, 21 (1993) (holding that evidence submitted in 
support of a claim must . . . be accepted as true for the 
purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.); Espiritu 
v. Derwinski, 1 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that the claim for service connection for a 
dental condition due to trauma is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

Although the RO did not specifically state that it denied 
service connection for a dental condition due to trauma on 
the basis that it was not well grounded, the Board concludes 
that the appellant is not prejudiced by the Boards denial of 
the claim on this basis because, in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Boards decision, on the basis of nonprejudicial 
error); VA O.G.C. Prec. Op. 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a dental condition due to trauma well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a left varicocele is granted.

An increased disability rating to 50 percent, but not higher, 
for the veterans service-connected bilateral hearing loss is 
granted subject to the legal provisions governing the payment 
of monetary awards.

An increased disability rating for service-connected hiatal 
hernia with gastroesophageal reflux is denied.

An increased disability rating for service-connected 
residuals, repair torn medial head of left gastrocnemius 
muscle, is denied.

An increased disability rating for service-connected 
hemorrhoids is denied.

An increased disability rating for service-connected status 
post colectomy (claimed as diverticulitis) is denied.

Service connection for a gum and jaw condition for 
compensation purposes and for a dental condition due to 
trauma is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Increased (Compensable) Disability Ratings
For Service-Connected Degenerative Joint Disease, Left 
(Minor) Shoulder
And For Service-Connected Bursitis, Right Shoulder.

Service medical records show that in May 1973 the veteran 
complained of a sore left shoulder and the examiner noted, 
prob[able] l[eft] rotator cuff [illegible].  A June 1974 
Consultation Sheet shows as a reason for request of an 
Orthopedic consultation, Prob[able] subdeltoid bursitis 
bilaterally.  The examiners impression was bilateral 
bursitis and planned treatment with medication and exercise.  
In July 1974, the veteran was noted to have bilateral 
subdeltoid bursitis under treatment.  

In July 1985, the veteran complained of stiffness to right 
side of neck.  Range of motion of extremities was full.  The 
assessment was radicular pain.  In August 1985, the veteran 
reported on follow-up that the soreness was gone but he still 
had shooting neck/arm pain which woke him up at night and was 
felt during the day also.  On examination, there was full 
range of motion of the right shoulder without tenderness of 
the neck or shoulder.  The impression was possible cervical 
compression.  A few weeks later, the veteran reported that 
the shooting pains were gone but that the neck/shoulder 
soreness remained.  On examination, the back was supple with 
some spasm over cervical region.  The impression was muscle 
tension/spasm.  

In January 1991, the veteran complained of occasional right 
shoulder pain and gave a history of a right shoulder 
dislocation injury secondary to a parachuting accident 20 to 
25 years earlier.  The veteran reported that he had been 
evaluated at that time and offered a surgical procedure to 
repair the shoulder that he refused due to the risk of 
complications.  The examiner in January 1991 noted that there 
was no record of this injury in the service medical records.  
Range of motion of the right shoulder was full without 
tenderness.  There was no bicipital tendon tenderness.  The 
veteran was unable to localize pain on examination.  The 
assessment was nonspecific right shoulder pain.

In February 1991, the veteran was seen in the Orthopedic 
Clinic with complaints of right shoulder pain for several 
years.  He reported that there had been no dislocations for 
twenty years.  On physical examination was positive for 
impingement signs.  There was full range of motion, no 
instability, and no rotator cuff weakness.  The diagnosis was 
subacromial bursitis/impingement.  Treatment included an 
injection.

In June 1991, an examiner noted that an MRI of bilateral 
shoulders showed spurring of both acromioclavicular joints 
but the rotator cuff looked good.  There was a possible 
labial tear on the right but no problems with instability.  
There was full range of motion and impingement signs were 
negative.

In November 1992, a notation showed Re[check] r[ight] 
shoulder impingement -- has only returned since injection in 
May [19]91.  Still better than before 1st injection.  The 
veteran was reinjected.

On the separation examination, the veteran stated that he had 
bilateral shoulder bursitis which was currently being treated 
with steroid injections.  He also reported that this was 
secondary to a parachuting accident in 1975.  The examiner 
noted that this was not considered disqualifying.

In a July 1993 rating decision, the RO granted service 
connection for bilateral shoulder bursitis and assigned a 
noncompensable evaluation for the disorder.  An August 1993 
VA x-ray report showed mild degenerative arthritic changes 
involving the left shoulder.  The right shoulder was normal.  
On an August 1993 VA examination report, the examiner noted a 
history of parachute injuries involving the shoulders.  
Examination of the shoulders appeared to be normal without 
crepitation, swelling, or deformity.  Forward flexion was to 
170 degrees, abduction to 160 degrees, internal and external 
rotation both to 90 degrees.  The examiner noted degenerative 
joint disease, right shoulder, although, as reported above, 
the Board notes that the x-ray report noted degenerative 
findings only of the left shoulder.

In a September 1993 rating decision, the RO listed the 
service-connected shoulder disorders as degenerative joint 
disease, left shoulder, and bursitis, right shoulder, and 
assigned noncompensable evaluations for each.  The veteran 
was notified of the rating decision in November 1993.

With his November 1994 notice of disagreement, the veteran 
submitted additional records from a Naval Hospital.  These 
records show that in October 1993 the veteran complained of 
left shoulder blade pain described as a nonradiating dull 
ache.  The records include an October 1993 x-ray report 
pertaining to the left shoulder which showed osteoarthritic 
changes.  The records also show that in November 1993, the 
veteran was seen with complaints of dull interscapular pain.  
The assessment was musculoskeletal pain in thoracic area.  In 
December 1993 the veteran was seen by the head of the 
physical therapy department for complaints of persistent 
thoracic back pain primarily on the left side at this time.  
His range of motion in the shoulder region was full.  The 
veteran reported that he was parachutist when he was in the 
Navy and that he had several dislocations as well as shoulder 
problems.  Currently he complained of pain underneath the 
left scapular region and upon palpation, some irritation was 
noted.  Exercises were planned to strengthen the left 
shoulder scapular region.  In March 1994, a report from the 
physical therapy department noted that the veteran had been 
seen for 17 treatments between December 1993 and March 1994 
and was now being discharged.  The physical therapist noted 
that the veteran was essentially pain-free at this time 
and noted that he was back to full activity, pain-free and 
able to tolerate long term driving.

The RO continued the noncompensable evaluations for the 
service-connected shoulder disorders in a June 1995 rating 
decision and issued a statement of the case in July 1995.  
The veteran submitted a VA Form 9 substantive appeal in which 
he contended he deserved a higher rating for each shoulder 
disability.

During the course of the appeal, additional records from the 
Naval Hospital were submitted.  In August 1995, the veteran 
was seen for complaints of left shoulder pain since October 
1993.  He stated that he had undergone physical therapy for 
three months, the pain decreased and he had been fine for a 
time.  However, gradually the pain returned and was now 
unbearable.  The assessment was musculoskeletal left scapular 
pain.  Later in the month another examiners assessment was 
somatic dysfunction of rib causing shoulder pain.  In 
February and March 1996, the veteran was seen for complaints 
of paresthesia down right arm with decreased range of motion 
to neck and shoulder.  

At a March 1996 personal hearing, the veteran testified with 
regard to the left shoulder that overhead work was out of the 
question because of the pain incurred and because of loss of 
dexterity and manipulation of the fingers.  He stated that 
doctors have attributed this to spine compression.  He also 
stated that he had pain from the left shoulder through the 
arm and all the way into his hand.  He stated this type of 
pain comes and goes but the pain in his shoulder joint he had 
most of the time.  He stated he could hear his shoulder make 
a grating noise when he had his hearing aids turned up.   
With regard to the right shoulder, the veteran testified that 
the symptoms were similar but much more severe than the left 
shoulder.  He stated the pain was constant and there were 
times when he almost lost control of his right hand.  He 
stated it became paralyzed or numb.

On a April 1996 VA examination report, the examiner noted the 
history of pains in both shoulders and that the shoulders 
just ached all the time.  The veteran reported pain in the 
shoulders and the forearms, and that the first and second 
fingers tingled and sometimes got numb.  The veteran stated 
it was bilateral and seemed to be worsening.  On examination, 
the examiner noted that the veteran got pain in his neck and 
shoulders if he hyperextended beyond 5 degrees.  He was 
unable to get his chin down to his chest; he stopped about 
one-half way down because of pain.  He got pain on 35 degrees 
turning to the left or to the right.  No objective neurologic 
findings were noted.  The deep tendon reflexes in the upper 
extremities were normal.  The diagnosis was probable cervical 
disc with radiculopathy and probable rotator cuff tear, old, 
both shoulders.

Reason for remand:  The medical evidence of record is 
inadequate for rating purposes.  It is not clear what, if 
anything, is wrong with the veterans shoulders other than 
complaints of pain and x-ray findings of degenerative changes 
of the left shoulder.  Different examiners have rendered many 
different diagnoses throughout the years.  No one examiner 
has reviewed all the medical records pertaining to the 
shoulder complaints.  An examiner at the Naval Hospital 
attributed complaints of shoulder pain to somatic 
dysfunction of rib causing shoulder pain.  It is not clear 
what this diagnosis means.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997) (where physician attributed complaints 
of pain to a psychosocial overlay, consideration should 
have been given by a psychiatric examiner as to whether the 
pain could be attributed to psychiatric problems).  A 
complete and detailed examination is needed in this case, 
conducted by an examiner who has reviewed all the medical 
evidence of record pertaining to the shoulders and who will 
comment on the etiology of the veterans pain and take into 
account the effect of pain, if any, on the function of the 
shoulders.  See 38 C.F.R. § 4.40, 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202, 206-08 (1995).

Service Connection For A Gum And Jaw Condition
For The Purposes Of Class II Outpatient Dental Treatment.

The history of treatment for periodontal disease in service 
is recited in Part VIII of the Boards decision above and 
will not be repeated here.  Also as noted in Part VIII, the 
veterans claim for service connection for a gum and jaw 
condition explicitly included a claim for service connection 
for the purposes of obtaining dental treatment, and the RO 
misquoted a portion of a regulation pertaining to that claim 
in rendering a decision on it.  Cf. Mays, 5 Vet. App. at 306 
(holding that veterans claim for service-connected 
disability compensation for dental disability raised a claim 
for Class I outpatient dental treatment).  Specifically, the 
RO quoted section 4.149 in the May 1996 rating decision and 
supplemental statement of the case as stating that the 
regulation provides that certain disabilities, such as 
replaceable missing teeth and periodontal disease, may not 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment, when actually the regulation does not 
contain the word not but rather states that those 
disabilities may be considered service connected solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment.  38 C.F.R. § 4.149 (1998).

Moreover, in its June 1995 rating decision, the RO denied 
service connection for gingivitis on the grounds that 
38 C.F.R. § 3.382(c) provides that it is not considered a 
disease entity and is not ratable.  38 C.F.R. § 3.382(c) 
(1998) (emphasis added).  However, while the term ratable 
indicates that the disorder is not compensable it does 
not indicate that the disorder may not be service-connected 
as a noncompensable disorder for the purpose of the one-time 
corrective procedure allowed under Class II dental treatment.  
In this regard, the Board notes that the same section of the 
same regulation made clear that another disorder will not 
be service connected when it meant that service connection 
should not be granted, rather than stating that the disorder 
was not ratable as in the case of gingivitis.  38 C.F.R. 
§ 3.382(c) (1998) (stating that [m]alposed teeth with no 
pathology shown will not be service connected.)

In the same rating decision, the RO denied service connection 
for periodontal disease, noting that infrequent episodes of 
short duration shown in service records were considered acute 
and transitory with no permanent residuals and may not be 
service-connected under section 3.382(c).  Section 3.382(c) 
provides, in pertinent part,

Vincents disease should not be granted 
service connection if the service records 
are entirely negative.  To warrant 
favorable action on Vincents disease, 
chronicity, continuity of treatment, or 
the residual thereof, that is, 
periodontoclasia or pyorrhea, should be 
shown by the service records as chronic.  
Vincents disease with infrequent 
episodes of short duration in the active 
service should be considered as an acute 
condition and may not be service 
connected.  Gingivitis is not considered 
a disease entity and is not ratable.  
Diagnosis of pyorrhea in service after a 
reasonable period of service will require 
confirmation by a Department of Veterans 
Affairs examination, including X-ray, 
before grant of service connection, 
unless examination is contraindicated by 
factors such as extraction of all 
pyorrhectic teeth.  Pyorrhea shown during 
service after a reasonable period of 
service, involving one or more teeth 
necessitating extraction, is a sufficient 
basis for grant of service connection for 
the tooth or teeth involved.

Thus, in denying service connection for periodontal disease, 
the RO used one of the requirements for determining whether 
or not service connection may be granted for Vincents 
disease, which appears to be synonymous with necrotizing 
ulcerative gingivitis, although the Board notes that it is 
not clear from the dental records whether the veteran had 
this particular type of periodontal disease.  Stedmans 
Medical Dictionary 717 (26th ed. 1995).  Moreover, section 
4.149 of the regulations indicates parenthetically that 
periodontal disease is pyorrhea and, although periodontal 
disease was shown during service after a reasonable period 
of service, i.e., it was shown at the earliest in 1977 
after the veteran had been in service for about 17 years, and 
although the veteran lost most of his teeth during his years 
in the service, the RO did not apply the last sentence of 
section 3.382(c) in considering whether noncompensable 
service connection could be awarded for any of the veterans 
teeth if it were shown that those teeth were lost to 
periodontal disease (pyorrhea).  38 C.F.R. §§ 3.382(c), 4.149 
(1998).

Given that periodontal disease may be service-connected for 
the purposes of dental treatment, the veteran appears to meet 
all requirements for Class II dental benefits under section 
17.161(b)(1)(i) except for perhaps one requirement about 
which the evidence is not clear.  Section 17.161(b)(1)(i) 
provides as follows:

Sec. 17.161  Authorization of outpatient 
dental treatment.

Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR § 17.93 to the extent 
prescribed and in accordance with the 
applicable classification and provisions 
set forth in this section.

. . . .

(b) Class II. (1)(i)  Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if:

(A)  They served on active duty during 
the Persian Gulf War and were discharged 
or released, under conditions other than 
dishonorable, from a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days;

(B)  Application for treatment is made 
within 90 days after such discharge or 
release.

(C)  The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and

(D)  Department of Veterans Affairs 
dental examination is completed within 
six months after discharge or release, 
unless delayed through no fault of the 
veteran.

38 C.F.R. § 17.161(b)(1)(i) (1998) (emphasis added); see also 
38 U.S.C.A. § 1712(b) (West 1991 & Supp. 1998).  

The Board notes that the veteran meets all the requirements 
from (A) to (D) and the only requirement in question is 
whether a service-connected noncompensable dental condition 
or disability [was] shown to have been in existence at time 
of discharge or release from active service.  On the March 
1993 separation examination, only a history of gingivitis was 
noted by the examiner and, under the dental section, only 
which teeth were missing and that the veteran had full upper 
and lower dentures was noted.  His dental condition was found 
to be acceptable for discharge.  However, despite this 
examination report dated nearly two months -- or within 90 
days -- prior to separation, it was indicated on the DD Form 
214 that the veteran had not been provided a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to separation.  Yet again, on the August 
1993 VA Dental examination -- which the Board notes did not 
include a report of any subjective complaints or objective 
findings and did not specifically comment on the present 
state of the periodontal disease for which the veteran had 
undergone much treatment in service -- all that was noted was 
that the veterans dentures were satisfactory, perhaps 
indicating that the one-time correction of a dental 
condition was not needed although that is not clear from the 
short statement on the examination report.

Finally, the Board notes that, although no dental treatment 
records dated after discharge are in the claims file, the 
veteran did submit several appointment letters from a VA 
Outpatient Clinic (from August 1993 to January 1994) 
notifying him of an appointment at the dental clinic.  
Whether treatment was done there that might constitute the 
one-time correction allowed for Class II dental treatment 
is not clear from these letters.

Reason for remand:  For the reasons or bases noted above, it 
is not clear why the veterans claim for noncompensable 
service connection for a dental condition for the purposes of 
Class II VA outpatient dental treatment was denied except 
perhaps that the disease was not shown at the time of 
discharge.  However, according to the DD Form 214, a complete 
dental examination was not provided within 90 days of 
separation or all appropriate dental services and treatment 
were not provided at that time.  Finally, in denying the 
veterans claim for noncompensable service connection for a 
dental condition for the purposes of Class II VA outpatient 
dental treatment, the RO misquoted the provisions of section 
4.149 and omitted relevant portions of section 3.382(c) and 
therefore due process requires remand so that the veteran may 
have proper notice of the these regulations pertaining to his 
claim.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must obtain all treatment 
records pertaining to the 
service-connected right and left shoulder 
disorders that have not already been 
associated with the claim file and put 
them in the claims file.  The RO must 
also obtain all dental treatment records 
pertaining to the claim for 
noncompensable service connection for a 
gum and jaw disease for the purpose of 
obtaining Class II outpatient dental 
treatment and place them in the claim 
file.  Specifically, the RO must obtain 
the dental records from the Pensacola VA 
Outpatient Dental Clinic which notified 
the veteran of appointments there from 
August 1993 to January 1994.  The RO 
should ask the veteran to submit dental 
treatment records from shortly after 
discharge from service from the Navy or 
from a civilian dentist, if any.

2.  The RO must schedule the veteran for 
the type or types of examinations that it 
deems necessary to obtain the medical 
evidence needed to resolve the medical 
matters involved in the claims for 
increased disability ratings for the 
service-connected shoulder disorders.  
The RO must schedule the veteran for a 
dental examination. 

3.  The claims folder and a copy of this 
remand must be made available to the 
examiners for review in conjunction with 
the examinations.  

Shoulders: 

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veterans service-connected left and 
right shoulder disorders in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
All tests and studies which the examiner 
deems necessary should be accomplished 
and the results reviewed by the examiner 
and commented on it the examination 
report. It is requested that the examiner 
provide explicit responses to the 
following questions:

(a)  Do the service-connected shoulder 
disorders involve only the joint 
structure or do they also involve the 
muscles and nerves?  For example, would 
the tingling and numbness that the 
veteran has stated he experiences in his 
arms all the way down to the fingertips 
be related to service-connected 
degenerative joint disease on the left 
and service-connected bursitis on the 
right or is this symptom more likely 
related to a cervical disorder or some 
other disorder?
(b)  Do the service-connected 
degenerative joint disease on the left 
and bursitis on the right cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disorders, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
service-connected disorders, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disorders.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disorders, and if such overlap exists, 
the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disorders. If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.  In this regard, one examiner 
attributed the veterans complaints to 
somatic dysfunction.  The examiner 
should state whether the complaints of 
pain and other symptoms are attributable 
to the service-connected degenerative 
joint disease and bursitis or whether 
they are more likely related to a 
psychiatric disorder or some other 
nonservice-connected disorder.

Dental:

(a)  What kind of gum or jaw disease or 
other dental condition does review of the 
veterans service dental records reflect?  
What is the relationship, if any, between 
or differences among periodontal disease, 
pyorrhea, Vincents disease, gingivitis, 
and periodontoclasia?  Did the veteran 
have Vincents disease in service?  If 
so, did this result in chronic 
periodontoclasia or pyorrhea or did he 
have infrequent episodes of Vincents 
disease of short duration?  Did he have 
periodontal disease (pyorrhea)?  If so, 
did this involve one or more teeth 
necessitating extraction?

(b)  Is it likely, based on the history 
of periodontal disease in service, that 
the veterans periodontal disease was not 
active or present at the time of 
discharge from service, therefore 
resulting in no findings relevant to it 
on the March 1993 dental examination 
(Item 44 on the separation examination 
report) and on the August 1993 VA dental 
examination worksheet.  Is it the nature 
of the disease to come and go 
episodically so that there could be a 
finding of localized moderate 
periodontitis in April 1992 and no 
findings of active periodontal disease 
one year later?

A dental x-ray film -- apparently from 
the August 1993 VA Dental examination -- 
is in the claims file, although no 
findings based on a review of this x-ray 
were reported on the August 1993 VA 
Dental examination report.  Please review 
this x-ray and report the findings on the 
examination report.

(c)  Are the veterans missing teeth 
replaceable by satisfactory dentures?

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

5.  The RO should readjudicate the claims 
for increased disability rating for 
service-connected degenerative joint 
disease of the left shoulder and for 
service-connected bursitis of the right 
shoulder and for service connection for a 
noncompensable gum and jaw disease for 
the purpose of Class II outpatient dental 
treatment considering the evidence in its 
entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
